DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-3, 5-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw).

	Regarding Claim 1, Brightline Bags Flex System Overview teaches handbag assembly (1 in Modified Figure 1 below) comprising:
A first side panel member (10 in Modified Figure 1 below) including: oppositely disposed first and second outer sidewalls (wherein first side panel member (10) has opposed sidewalls), a first zipper arrangement (11 in Modified Figure 1 below) of a first profile (13 in Modified Figure 1 below) coupled to the first outer sidewall along a peripheral portion thereof (Wherein zipper (11) is connected to the periphery of one of the opposed sidewalls), and a second zipper arrangement (12 in Modified Figure 1 below) of the first profile (13 in Modified Figure 1 below) coupled to the second outer sidewall along a peripheral portion thereof (Wherein zipper (12) is connected to the periphery of one of the opposed sidewalls), wherein the first and second zipper arrangements (11 and 12 in Modified Figure 1 below) of the first profile are inversely oriented to each other. (Wherein the zipper sliders can be seen at their terminal ends and oriented on the same side in Modified Figure 1 below, indicating inversely oriented zipper arrangements; in addition to them being interchangeably attached with a plurality of bag components, which would require their inverse relationship).
Wherein each of the zipper arrangements (11 and 12 in Modified Figure 1 below) of the first profile (13 in Modified Figure 1 below) includes a plurality of teeth (14 in Modified Figure 1 below) extending substantially between a first end and a second end (wherein the zipper has engageable teeth (14) extending from the first two second end along the periphery of the sidewalls of first side panel member (10) in Modified Figure 1 below). 
A second side panel member (20 in Modified Figure 1 below) including: oppositely disposed first and second outer sidewalls (wherein second side panel member (20) has opposed sidewalls), a first zipper arrangement (21 in Modified Figure 1 below) of a second profile (23 in Modified Figure 1 below) coupled to the first outer sidewall of the second side panel member along a peripheral portion thereof (Wherein zipper (21) is connected to the periphery of one of the opposed sidewalls), and a second zipper arrangement (22 in Modified Figure 1 below) of the second profile coupled to the second outer sidewall of the second side panel member (20 in Modified Figure 1 below) along a peripheral portion thereof (Wherein zipper (22) is connected to the periphery of one of the opposed sidewalls). Wherein the first and second zipper arrangements (21 and 22 in Modified Figure 1 below) of the second profile (23 in Modified Figure 1 below) are inversely oriented to each other. (Wherein the zipper sliders can be seen at their terminal ends and oriented on the same side in Modified Figure 1 below, indicating inversely oriented zipper arrangements; in addition to them being interchangeably attached with a plurality of bag components, which would require their inverse relationship).
Wherein each of the zipper arrangements (21 and 22 in Modified Figure 1 below) of the second profile (23 in Modified Figure 1 below) includes a plurality of teeth (14 in Modified Figure 1 below) extending substantially between a first end and a second end. (Wherein the zipper has engageable teeth (14) extending from the first to second end along the periphery of the sidewalls of second side panel member (20) in Modified Figure 1 below).

	Brightline Bags Flex System Overview does not teach wherein each of the zipper arrangements of the first profile is configured to engage with each of the zipper arrangements of the second profile to form a zipper fastening arrangement and create a compartment defined in part by at least one of the outer sidewalls of the first side panel and at least one of the outer sidewalls of the second side panel.
	Brightline Bags B7 further teaches wherein each of the zipper arrangements of the first profile (13 in Modified Figure 2 below) is configured to engage with each of the zipper arrangements of the second profile (23 in Modified Figure 2 below)  to form a zipper fastening arrangement and create a compartment (40 in Modified Figure 2 below) defined in part by at least one of the outer sidewalls of the first side panel (10 in Modified Figure 2 below) and at least one of the outer sidewalls of the second side panel (20 in Modified Figure 2 below). (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments.)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, and provide for the zipper fastening arrangements to form additional compartments as taught by Brightline Bags B7. When applying a known technique to a known device ready for improvement to yield predictable results; and wherein the demonstrator is portraying a supplementary feature of the same Flex Bag System; one would be motivated to provide for compartments formed between the modular units in order to provide the user with additional organizational storage space. 

    PNG
    media_image1.png
    722
    945
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    29
    24
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    27
    31
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    25
    31
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    26
    28
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    26
    29
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    27
    31
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    27
    30
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    24
    26
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    27
    26
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    22
    29
    media_image11.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image9.png
    24
    26
    media_image9.png
    Greyscale

    PNG
    media_image8.png
    27
    30
    media_image8.png
    Greyscale
[AltContent: arrow][AltContent: connector]
    PNG
    media_image12.png
    26
    31
    media_image12.png
    Greyscale

    PNG
    media_image6.png
    26
    29
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    27
    31
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image13.png
    350
    423
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    29
    161
    media_image14.png
    Greyscale

	Regarding Claim 2, Brightline Bags Flex System Overview further teaches wherein the engaging is defined in part by interlocking between the teeth (14 in Modified Figure 1 above) of the at least one of the zipper arrangements of the first profile (13 in Modified Figure 1 above) and the at least one of the zipper arrangements of the second profile (23 in Modified Figure 1 above). (Wherein Brightline Bags System teaches zipping the various modular components together from 2:05-3:00 of the video).

	Regarding Claim 3, Brightline Bags Flex System Overview further teaches wherein each of the zipper arrangements (11-12 in Modified Figure 1 above) of the first profile (13 in Modified Figure 1 above) further includes a retainer box (16 in Modified Figure 1 above) deployed at the first end (at an end the zipper loop terminates), an end post (17 in Modified Figure 1 above) deployed at the second end (at the opposing end the zipper loop terminates), and a slider (15 in Modified Figure 1 above)  for moving along the teeth (14 in Modified Figure 1 above) between the first and second ends (wherein there are opposing ends to the zipper loop), and wherein each of the zipper arrangements of the second profile (23 in Modified Figure 1 above) further includes an insertion pin (27 in Modified Figure 1 above) deployed at the first end (at an end the zipper loop terminates), and an end post (26 in Modified Figure 1 above) deployed at the second end (at the opposing end the zipper loop terminates). (Wherein the modularity of the system as taught by Brightline Bags Flex System provides for inverse but equal conventional attachment mechanisms to accommodate the first and second profiles to interface and connect the bags) 

	Regarding Claim 5, Brightline Bags Flex System Overview further teaches wherein the teeth (14 in Modified Figure 1 above) of each zipper arrangement (11-12 in Modified Figure 1 above) of the first profile (13 in Modified Figure 1 above) are arranged in a substantially closed loop (wherein the zipper extends about the periphery of the profile, only to open where it is intended to engage the zipper of the cooperating profile), and wherein movement of the slider (15 in Modified Figure 1 above) from the first end to the second end of each zipper arrangement of the first profile (13 in Modified Figure 1 above) is in a clockwise direction along the closed loop. (Wherein a zipper can be zipped and unzipped, thereby enabling movement in a clockwise direction).

Regarding Claim 6, Brightline Bags Flex System Overview further teaches wherein the teeth (14 in Modified Figure 1 above) of each zipper arrangement (11-12 in Modified Figure 1 above) of the first profile (13 in Modified Figure 1 above) are arranged in a substantially closed loop (wherein the zipper extends about the periphery of the profile, only to open where it is intended to engage the zipper of the cooperating profile), and wherein movement of the slider (15 in Modified Figure 1 above) from the first end to the second end of each zipper arrangement of the first profile (13 in Modified Figure 1 above) is in a counter-clockwise direction along the closed loop. (Wherein a zipper can be zipped and unzipped, thereby enabling movement in a counter-clockwise direction).

	Regarding Claim 7, Brightline Bags Flex System Overview further teaches a central member (30 in Modified Figure 1 above) having a plurality of sidewalls including at least oppositely disposed first and second outer sidewalls (wherein there are opposed sidewalls for attachment of modular bag systems), wherein the central member (30 in Modified Figure 1 above) further includes a third zipper arrangement (31 in Modified Figure 1 above) of the second profile (33 in Modified Figure 1 above) coupled to the first outer sidewall along a peripheral portion thereof (wherein the zipper arrangement is looped around the peripheral of the sidewall), and a third zipper arrangement  (31 in Modified Figure 1 above) of the first profile  (32 in Modified Figure 1 above) coupled to the second outer sidewall along a peripheral portion thereof (wherein the zipper arrangement is looped around the peripheral of the sidewall).

Regarding Claim 8, Brightline Bags Flex System Overview teaches all of the elements of the invention described in claim 7 above.
	Brightline Bags Flex System Overview further teaches wherein the third zipper arrangement (31 in Modified Figure 1 above) of the second profile (33 in Modified Figure 1 above) is configured to engage with at least one of the first and second zipper arrangements of the second profile (23 in Modified Figure 1 above) to form a second zipper fastening arrangement (23 in Modified Figure 1 above), and wherein the third zipper arrangement (31) of the first profile is configured to engage with at least one of the first (11) and second zipper (12) arrangements of the first profile to form a third zipper fastening arrangement (when the bags are connected). (wherein zipper arrangement 11 can connect to zipper arrangement 31 to increase modularity of the bag as shown between 2:00 and 3:00 in Brightline Bags Flex System Overview)
	Brightline Bags Flex System Overview does not explicitly teach that the zipper fastener arrangement creates a compartment defined in part by the first outer sidewall of the central member and at least one of the outer sidewalls of the first side panel; or to create a compartment defined in part by the second outer sidewall of the central member and at least one of the outer sidewalls of the second side panel and the first outer sidewall of the central member.
	Brightline Bags B7 further teaches that the zipper fastener arrangement (Wherein a zipper arrangement is used to mount profiles 13 and 23 in Modified Figure 1 above) creates a compartment (40 in Modified Figure 2 above) defined in part by the first outer sidewall (23 in Modified Figure 2 above) of the central member (20 in Modified Figure 2 above) and at least (10 in Modified Figure 2 above); or to create a compartment (40) defined in part by the second outer sidewall of the central member (20 in Modified Figure 2 above) and at least one of the outer sidewalls of the second side panel (Wherein an additional side panel may be attached to the opposed side) and the first outer sidewall of the central member (20 in Modified 2 above). (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments, and this process may be duplicated for attachment of side panels on either side of the central member)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, modified above, and provide for the zipper fastening arrangements to form additional compartments as taught by Brightline Bags B7. When applying a known technique to a known device ready for improvement to yield predictable results; and wherein the demonstrator is portraying a supplementary feature of the same Flex Bag System; one would be motivated to provide for compartments formed between the modular units in order to provide the user with additional organizational storage space.

	Regarding Claim 10, Brightline Bags Flex System Overview further teaches a central member  (30) having a plurality of sidewalls including at least oppositely disposed first and second outer sidewalls (where zipper arrangements (31) are), wherein a first zipper arrangement (11) of a first profile (13) is coupled to one of the outer sidewalls along a peripheral portion thereof (wherein the zippers may be connected), and wherein a first zipper (21) of a second profile (23) is coupled to the other outer sidewall along a peripheral portion thereof (wherein the zippers may be connected); and at least one add-on side panel member including oppositely disposed first and second outer sidewalls (10 or 20, and wherein Brightline Bags Flex System Overview teaches a plurality of optional bags), wherein a second zipper arrangement (12 or 22) of the first or second profile (13 or 23) is coupled to the first outer sidewall along a peripheral portion thereof (wherein the bags are connected), and wherein a third zipper arrangement of the first or second profile (31) is coupled to the second outer sidewall along a peripheral portion thereof (wherein the bags are connected), wherein at least one of the second zipper arrangements (12 or 22) of the first or second profiles (13 or 23) is configured to engage with the first of the zipper arrangements (11 or 21) of the second or first profile (13 or 23) to form a zipper fastening arrangement.
	Brightline Bags Flex System Overview does not teach wherein the zipper arrangements  create a compartment defined in part by at least one of the outer sidewalls of the central member and at least one of the outer sidewalls of the second side panel member.
	Brightline Bags B7 further teaches wherein each of the zipper arrangements of the first profile (13 in Modified Figure 2 below) is configured to engage with each of the zipper arrangements of the second profile (23 in Modified Figure 2 below) to form a zipper fastening arrangement and create a compartment (40 in Modified Figure 2 below) defined in part by at least one of the outer sidewalls of the first side panel (10 in Modified Figure 2 below) and at least one of the outer sidewalls of the second side panel (20 in Modified Figure 2 below). (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments. Furthermore, the demonstrator explains how any zipper fastening arrangement will provide an additional compartment)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, and provide for the zipper fastening arrangements to form additional compartments as taught by Brightline Bags B7. When applying a known technique to a known device ready for improvement to yield predictable results; and wherein the demonstrator is portraying a supplementary feature of the same Flex Bag System; one would be motivated to provide for compartments formed between the modular units in order to provide the user with additional organizational storage space.

	Regarding Claim 11, Brightline Bags Flex System Overview further teaches wherein the central member (30 in Modified Figure 1 above) further includes a first inner sidewall oppositely disposed from the first outer sidewall (where zipper arrangement (31) is located, and a wall has two sides), and a second inner sidewall (where zipper arrangement (31) is located, and a wall has two sides) oppositely disposed (wherein the first and second sidewalss can be seen oppositely disposed from each other) from the second outer sidewall, and a compartment defined in part by the first and second inner sidewalls. (Wherein the central bag is a storage receptacle with an inner compartment, surrounded by a plurality of 6 sidewalls)

	Regarding Claim 12, Brightline Bags Flex System Overview teaches wherein the central member (30) further includes a third inner sidewall and a third outer sidewall oppositely (sidewall juxtapose and perpendicular to zipper fastener (31)), and wherein the compartment is further defined in part by the third inner sidewall. (Wherein the central bag is a storage receptacle comprising an inner compartment, surrounded by a plurality of 6 sidewalls)

	Regarding Claim 14, Brightline Bags Flex System Overview further teaches wherein the central member (30) has a substantially square or rectangular cross section through a second plane (P in Modified Figure 1 above) normal to the first plane. (Wherein the first plane is the surface the bag is resting, and it can be seen that the central member has a substantially square or rectangular shape.)

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), as applied to claim 1 above, and further in view of Glankler (US 20050103817 A1).

	Regarding Claim 9, Brightline Bags B7 teaches all of the elements of the invention described in claim 1 above except: Wherein each of first and second outer sidewalls of each of the first and second side panels includes a pair of strap attachment mechanisms.
	Glankler further teaches wherein each of first and second outer sidewalls (1 and 2 in Modified Figure 11 below) of each of the first and second side panels (1 and 2 Modified Figure 11 below) includes a pair of strap attachment mechanisms (101 and 102).  (Figs. 11-13; [0046])

 
[AltContent: connector][AltContent: arrow]
    PNG
    media_image10.png
    27
    26
    media_image10.png
    Greyscale

    PNG
    media_image15.png
    29
    22
    media_image15.png
    Greyscale
[AltContent: connector][AltContent: arrow]    
    PNG
    media_image16.png
    27
    168
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    671
    591
    media_image17.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), as applied to claim 3 above, and further in view of Wang (US 20170251771 A1).
Regarding Claim 4, Brightline Bags Flex System Overview teaches all of the elements of the invention described in claim 3 above except: 
	Wherein Brightline Bags Flex System Overview teaches a plurality of zippers (11, 12, 21, 22, and 31 in Modified Figure 1 above).
	Wang further teaches wherein the engaging is defined in part by insertion of the insertion pin (112) of one of the zipper arrangements (1) of the second profile (where the periphery of the second zipper tape is located (12)) into the retainer box (111) of one of the zipper arrangements of the first profile (where the periphery of the first zipper tape (11) is located), and movement of the slider (2) from the first end to the second end of one of the zipper arrangements (1) of the first profile (where the periphery of the first zipper tape (11) is located). (Figs. 2-3, 8, 11; [0010], [0024])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, and provide for the zipper slider to engage a pin with a box as taught by Wang. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to utilize a zipper slider to secure the zipper tape pin to the box, in order to effectively secure the modular luggage when the user attaches it.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), in view of Glankler (US 20050103817 A1).

	Regarding Claim 15, Brightline Bags B7 teaches a base panel member (20 in Modified Figure 3 below)  including oppositely disposed first and second outer sidewalls (wherein each modular bag component has opposed sidewalls), the base panel member including: a first zipper arrangement (11 in Modified Figure 2 above) of a first profile (13 in Modified Figure 2 above) coupled to the first outer sidewall  (where zipper 11 is connected )along a peripheral portion thereof (wherein zipper (11) is around a periphery of the sidewall), and a second zipper arrangement (12 in Modified Figure 2 above) of the first profile (13 in Modified Figure 2 above) coupled to the second outer sidewall along a peripheral portion thereof (wherein zipper (12) is around a periphery of the sidewall); and a first add-on panel (60 in Modified Figure 3 below) member including at least one outer sidewall (wherein it has an outer sidewall) and a first zipper arrangement (61 in Modified Figure 3 below) of a second profile (23 in Modified Figure 2 below) coupled to the at least one outer sidewall along a peripheral portion thereof (wherein zipper (61) is around the periphery of the sidewall), wherein the first zipper arrangement (61 in Modified Figure 3 below) of the second profile (23 in Modified Figure 2 below) is configured to engage with each of the zipper arrangements of the first profile (any zipper with profile 13) to form a zipper fastening arrangement and create a compartment (40 in Modified Figure 2 above) defined in part by the at least one outer sidewall and at least one of the outer sidewalls of the first add-on panel member. (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments. Furthermore, the demonstrator explains how any zipper fastening arrangement will provide an additional compartment)

	Flankler further teaches a plurality of straps deployed on the first and second outer sidewalls (1 and 2 in Modified Figure 11 above) for detachably receiving a plurality of straps (seen in Figure 14). (Figs. 11-13; [0046])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags B7, and provide for the strap attachment mechanism as taught by Glankler. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for strap attachment mechanism, in order to provide the user a way to attach a modular strap system.

[AltContent: connector][AltContent: arrow]
    PNG
    media_image11.png
    22
    29
    media_image11.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image8.png
    27
    30
    media_image8.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image18.png
    21
    29
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    24
    29
    media_image19.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]  
    PNG
    media_image20.png
    22
    26
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    20
    30
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    340
    771
    media_image22.png
    Greyscale
   

    PNG
    media_image23.png
    23
    30
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    30
    156
    media_image24.png
    Greyscale
 

	Regarding Claim 16, Bright line bags B7 further teaches a second add-on panel member (70 in Modified Figure 3 above) including oppositely disposed first and second outer sidewalls (wherein there is a sidewall on either side), the second add-on panel member having a third zipper arrangement (19) of the first profile (13) coupled to the first outer sidewall of the second add-on panel member along a peripheral portion thereof (wherein zipper (29) is connected around the periphery of the sidewall), and having a second zipper arrangement (29 in Modified Figure 3 above) of the second profile (23) coupled to the second outer sidewall of the second add- on panel member along a peripheral portion thereof (wherein zipper (29) is connected around the periphery of the sidewall).

	Regarding Claim 17, Bright line bags B7 further teaches a flap member (70 in Modified Figure 3 Above) removably attachable (through zipper member) to the base panel member (20 in Modified Figure 3 above) and the first add-on panel member (60 in Modified Figure 3 above). (Wherein the demonstrator attaches the endcaps at 7:16 in the video)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), as applied to claim 10 above, and further in view of Forget (US 20150237978 A1)

Regarding Claim 13, Brightline Bags B7 teaches all of the elements of the invention described in claim 10 above except; wherein the central member has a substantially triangular cross section through a first plane.
	Forget further teaches wherein a case (multifunctional bag B) can have a substantially triangular cross section through a first plane. (Figs. 1, 5; [0045])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags B7, and provide for a triangularly cross-sectional body as taught by Forget. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a body in a substantially triangular cross-section in order to appeal to a user’s aesthetics, or provide a beneficial configuration for storing the bag.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), as applied to claim 17 above, and further in view of Meuller-Heumann (US 20150075683 A1).

	Regarding Claim 18, Brightline Bags B7 teaches all of the elements of the invention described in claim 17 above except; wherein the flap member includes: a central portion having a compartment with an opening at a first peripheral edge of the central portion, and a first 
	Wherein Brightline Bags B7 teaches a panel member with a flap (70 in Modified Figure 3 above).
	Meuller-Heuman further teaches a central portion having a compartment with an opening (5 in Modified Figure 2J below) at a first peripheral edge (4 in Modified Figure 2J below) of the central portion (1 in Modified Figure 2J below), and a first foldable portion (2 in Modified Figure 2 J below) and a second foldable portion (3 in Modified Figure 2J Below), each foldable portion configured to fold along a respective peripheral edge (12a and 12b) of the central portion that is adjacent to the first edge (4 in Modified Figure 2J below).

    PNG
    media_image25.png
    458
    816
    media_image25.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags B7, and provide for an additional flap on the flap member panel as taught by Meuller-Heuman. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an additional flap member on the flap member panel in order to secure a document or another flat artifact beneath the flaps.







Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Salibi (US 10716374 B1), teaches a reconfigurable bag.
Schweitz (US 7322477 B2), teaches a modular gear tote.
Miller (US 6213267 B1), teaches a portable luggage case with detachable components.
Guo (US 5509515 A), teaches a combination handbag.
Takayama (US 5186290 A), teaches a combination trunk.
Tucker (US 4018061 A), teaches modular luggage.
Miller (US 3061057 A), teaches hand baggage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733